Citation Nr: 0027476	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  94-22 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hyperopic astigmatism and presbyopia and residuals of eye 
trauma, acute conjunctivitis, and if so, whether service 
connection is warranted.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Entitlement to an increased disability rating for 
service-connected residuals of a hemorrhoidectomy with rectal 
polyps, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.

6.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral varicose veins, 
postoperative, prior to January 12, 1998.

7.  Entitlement to a disability rating in excess of 10 
percent for service-connected varicose veins of the right 
leg, postoperative, subsequent to January 12, 1998.

8.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral varicose veins of the 
left leg, postoperative, subsequent to January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from October 1947 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  September 1994 and October 1996 
rating decisions of the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).  

In September 1994, the RO, in pertinent part, found that new 
and material evidence had not been presented to reopen claims 
of entitlement to service connection for residuals of eye 
injuries and hearing loss and denied entitlement to increased 
disability ratings for service-connected residuals of a 
hemorrhoidectomy with rectal polyps, evaluated as 
noncompensable; PTSD, evaluated as 10 percent disabling; and 
bilateral varicose veins, evaluated as 10 percent disabling.  
The veteran submitted a notice of disagreement (NOD) with 
this decision in November 1994.  A statement of the case 
(SOC) was issued in February 1995, and the veteran submitted 
a written statement to the RO in August 1995, which is 
accepted as a substantive appeal on these issues.  

In the October 1996 rating decision, the RO denied 
entitlement to service connection for eczema, including as a 
result of exposure to Agent Orange.  The veteran submitted an 
NOD with this decision in October 1996.  An SOC was issued in 
November 1996, and the veteran submitted a written statement 
to the RO in August 1997, which is accepted as a substantive 
appeal on this issue.

By memorandum dated in June 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1999).

The case was previously before the Board in October 1997, 
when it was remanded for examination of the veteran, 
additional records, verification of service, and 
readjudication. 

In September 1998, the RO assigned a 10 percent disability 
rating for service-connected residuals of a hemorrhoidectomy 
with rectal polyps, effective from June 27, 1994.  The RO 
also assigned 10 percent disability ratings, respectively, 
for service-connected varicose veins of the right and left 
legs, postoperative, effective from January 12, 1998.

The Board again remanded the case in September 1999 to, inter 
alia, afford the veteran a hearing before a member of the 
Board at the RO.  He was scheduled for an appropriate hearing 
in May 2000; however, he canceled the hearing.  In addition, 
the Board remanded the issues of entitlement to service 
connection for a fever; a prostate disorder, including as a 
result of exposure to Agent Orange; and foot, leg, and back 
disorders for issuance of a statement of the case.  These 
issues had been denied in May 1997.  The RO issued a 
statement of the case on these issues on March 6, 2000.  The 
veteran had 60 days to perfect an appeal, or until May 5, 
2000.  At the time of transfer of the veteran's claims file 
to the Board, on May 9, 2000, there was no substantive appeal 
in response to the March 6 statement of the case, and these 
issues are not before the Board.  (A substantive appeal must 
be filed within 60 days of the mailing of the statement of 
the case, or within the remainder of the one-year period from 
mailing notice of the action appealed, whichever is later.  
38 C.F.R. § 20.302(b) (1999).)


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran's diagnosed skin disorders are not among the 
disorders listed in 38 C.F.R. § 3.309(e).

3.  No medical evidence has been presented to render 
plausible a claim that any current skin disorder is the 
result of a disease or injury incurred in service.

4.  In an unappealed decision of October 1983, the RO denied 
service connection for hyperopic astigmatism and presbyopia 
and residuals of eye trauma, acute conjunctivitis.  

5.  Evidence submitted since the October 1983 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
eye disorder.

6.  The veteran currently has presbyopia and hyperopia, which 
are not considered a disease or injury under the law for VA 
disability compensation purposes.

7.  No medical evidence has been presented to render 
plausible a claim that any current eye disorder (other than 
presbyopia and hyperopia) is the result of a disease or 
injury incurred in service.

8.  In an unappealed decision of January 1992, the RO denied 
service connection for hearing loss.  

9.  Evidence submitted since the January 1992 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hearing loss.

10.  The veteran's service-connected residuals of a 
hemorrhoidectomy with rectal polyps is manifested by various 
skin tags on the anal verge and scar tissue along the anal 
verge, mostly on the left side, with mild to moderate 
stricture. 

11.  The veteran's service-connected PTSD is manifested by 
Global Assessment of Functioning (GAF) scale scores or 50 and 
60, a mildly anxious mood, and poor insight and judgment.

12.  The service-connected bilateral varicose veins, prior to 
January 12, 1998, were manifested by subjective complaints of 
pain and cramping and objective findings of varicosities 
above and below the knee with mild edema and essentially no 
functional impairment.

13.  The service-connected varicose veins of the right and 
left legs, on and after January 12, 1998, are manifested by 
subjective complaints of cramping on exertion and objective 
findings of board-like edema up to the middle third of the 
legs and scaly skin. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder, 
including as a result of exposure to Agent Orange, is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The October 1983 RO decision that denied service 
connection for hyperopic astigmatism and presbyopia and 
residuals of eye trauma, acute conjunctivitis, is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 20.302(a) (1999).

3.  Evidence received since the October 1983 RO decision that 
denied service connection for hyperopic astigmatism and 
presbyopia and residuals of eye trauma, acute conjunctivitis 
is new and material, and that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  Service connection for presbyopia and hyperopia, shown as 
refractive error, is precluded by law.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303(c), 4.9 (1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

5.  The claim for service connection for an eye disorder 
(other than presbyopia and hyperopia) is not well grounded, 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The January 1992 RO decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(b) 
and (c) (West 1991); 38 C.F.R. § 20.302(a) (1999).

7.  Evidence received since the January 1992 RO decision that 
denied service connection for hearing loss is not new and 
material, and that claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

8.  The criteria for an increased disability rating for 
service-connected residuals of a hemorrhoidectomy with rectal 
polyps are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332, 7333, 7336 
(1999).

9.  The criteria for a 30 percent disability rating, and no 
more, for service-connected PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 4.132, 
Diagnostic Code 9411 (1996 and 1999).

10.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral varicose veins, 
postoperative, prior to January 12, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7120 (1997).

11.  The criteria for a disability rating of 20 percent, and 
no more, for service-connected varicose veins of the right 
leg subsequent to January 12, 1998, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (1999).

12.  The criteria for a disability rating of 20 percent, and 
no more, for service-connected varicose veins of the left leg 
subsequent to January 12, 1998, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's DD Forms 214 show that he served on active duty 
from October 1947 to June 1968. 

The veteran's service medical records show vision of 20/20 
and hearing of 15/15 in October 1951 and April 1953.  
Examination of the skin was normal.  On audiological 
evaluation in April 1953, pure tone thresholds, in decibels, 
were as follows (based on conversion from ASA standards to 
ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
0
LEFT
15
5
5
N/A
0

In July 1954 and July 1956, the veteran's vision was again 
normal.  Hearing was 15/15.  Examination of the skin was 
normal.  On audiological evaluation in July 1954, pure tone 
thresholds, in decibels, were as follows (based on conversion 
from ASA standards to ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
N/A
5
LEFT
15
10
10
N/A
5

On audiological evaluation in July 1956, pure tone 
thresholds, in decibels, were as follows (based on conversion 
from ASA standards to ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
10
LEFT
15
0
15
N/A
10

In December 1956, the veteran complained that a foreign body 
struck the pupil of his eye.  His right eye was inflamed.  
Examination for an object was negative.  He was provided 
ointment and an eye patch.  On examination the following day, 
he complained that his right eye was red and swollen.  The 
impression was swelling and redness of conjunctiva due to 
trauma.  The diagnosis was conjunctivitis.

The veteran was hospitalized in January 1957 for treatment of 
flashburns of the eyes and catarrhal conjunctivitis.  He 
suffered the injury while watching arc welding.  His eyes 
were treated and responded well.  The veteran was discharged 
to full duty.  

On examination in October 1957, the veteran's vision was 
20/20 and his hearing was 15/15.  Examination of the eyes and 
skin was normal.  Bilateral conjunctivitis was diagnosed in 
December 1957.  

The veteran stated that he had sawdust in his right eye in 
December 1958.  No foreign body was seen.  The eye was 
irrigated.  In February 1960, the veteran had a diffuse rash 
on his trunk and feet.  The final impression was penicillin 
allergy.

In May 1960, the veteran reported that did not wear ear 
protection during exposure to loud noise.  It was noted that 
he was exposed to noise from gunfire.  Pure tone thresholds, 
in decibels, were as follows (based on conversion from ASA 
standards to ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
5
LEFT
5
0
0
5
-5

The veteran complained that he got an object in his right eye 
in September 1962.  The eye was irrigated and he was provided 
ointment.  In November 1962, he complained that his eyes 
tired quite a bit.  His vision was 20/20.  

During hospitalization in January 1964, the veteran had 
several papillaneous lesions (squamous cell papilloma) 
removed from his back.  Examination of the lower extremities 
revealed the presence of multiple varicosities involving the 
greater and lesser saphenous systems.  The greater saphenous 
vein was stripped out of the right lower extremity.

Viral conjunctivitis was diagnosed in July 1964.  In July 
1965, the veteran stated that his eyes blurred at times and 
that near work bothered him.  Vision was 20/20.  

On examination in March 1966, it was noted that the veteran 
wore corrective lenses occasionally and that he was treated 
for acute conjunctivitis in 1956 with no complications or 
sequelae.  Vision was 20/20 and examination of the eyes was 
normal.  Examination of the skin was also normal, and the 
veteran denied any skin diseases.  Pure tone thresholds, in 
decibels, were as follows (based on conversion from ASA 
standards to ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
20
10
15
25
15

On separation examination in January 1968, examination of the 
veteran's eyes and skin was normal.  Vision was 20/20.  He 
denied any skin diseases.  It was noted that he wore 
corrective lenses occasionally and that he was treated for 
acute conjunctivitis in 1956 with no complications or 
sequelae.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
15
LEFT
10
10
5
N/A
15

Later in January 1968, the veteran stated that he felt as 
though there was a foreign body in his left eye.  There was a 
small tear in the conjunctiva.  The examiner diagnosed blunt 
trauma of the left eye.  Vision was 20/20 in December 1968.

On Army Reserve medical examination in September 1982, the 
veteran denied a history of skin diseases, eye trouble, or 
hearing loss.  It was noted that he wore glasses for 
defective vision since 1964.  He had an adverse reaction of 
penicillin and flu serum manifested by a rash in 1957, with 
no recurrence.  Examination of the eyes and skin was normal.  
Distant vision was 20/25 on the right and 20/30 on the left.  
Near vision was 20/200 bilaterally.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
25
55
50
LEFT
15
5
10
35
40

The examiner diagnosed defective distance and near visual 
acuity, corrected, and bilateral high frequency neurosensory 
hearing loss.  

The veteran originally claimed entitlement to service 
connection for eye problems in April 1983.  He stated that he 
had eye problems from 1957 to 1960 and from 1962 to 1967 and 
that he suffered an eye injury in 1967 or 1968.

Upon VA examination in June 1963, examination of the 
veteran's skin and eyes was normal.  The veteran also 
underwent audiological evaluation in July 1983.

On examination by Lee W. Elgin, Jr., M.D. in June 1983, the 
veteran stated that he suffered a right eye injury during 
service.  The injury consisted of a superficial imbedded 
foreign body that required no major surgical intervention.  
Present complaints included blurred vision.  Vision was 20/20 
bilaterally.  Slit lamp examination was completely negative 
for evidence of corneal facets scarring or other evidence of 
trauma.  Dr. Elgin diagnosed hyperopic astigmatism and 
presbyopia.  

In October 1983, the RO granted the veteran service 
connection for varicose veins of the legs (post-operative 
ligation and stripping on the right), evaluated as 10 percent 
disabling, and post-operative hemorrhoidectomy with rectal 
polyps, evaluated as noncompensable.  The RO denied service 
connection for hyperopic astigmatism and presbyopia, as they 
were constitutional or developmental abnormalities.  Service 
connection was also denied for residuals of eye trauma and 
acute conjunctivitis, as they were not found on the last 
examination.  The RO notified the veteran of its decision and 
of his appellate rights by letter dated November 7, 1983.  He 
did not appeal.

In July 1984, treatment records of the veteran from Tyndall 
Air Force Base Hospital were received at the RO.  These 
records, dated from 1983 to 1984, showed no treatment for eye 
or skin disorders or hearing loss.  

A report of hospitalization from Horizon Hospital dated from 
March to April 1984 (received in August 1984) was negative 
for any complaints or findings pertaining to an eye disorder 
or hearing loss.  Tinea pedis was diagnosed.    

Additional records from Tyndall Air Force Base Hospital, 
dated from 1984 to 1986, were associated with the claims 
folder in July 1986.  These records, likewise, showed no 
complaints or findings of eye or skin disorders or hearing 
loss.

Additional records from Horizon Hospital, dated from March to 
April 1984, were obtained in March 1988.  These records 
showed treatment primarily for psychiatric symptomatology.  
Examination of the eyes was normal on neurological evaluation 
in March 1984.  There was very mild decreased hearing 
bilaterally.

In March 1990, the veteran provided treatment records from 
Capital Health Plan, dated from 1987 to 1989.  The veteran's 
right ankle was red and itching in March 1988.  In June 1988, 
he complained of lacrimation and itching and burning eyes.  
He gave a 10-year history of these symptoms.  He stated that 
he took medication on occasion for conjunctivitis symptoms.  
A fungal infection of the feet was noted in October 1988.  
Skin tags of the right medial thigh were removed in June 
1989.    

Several written statements from the veteran were associated 
with the claims folder.  In April 1990, he reported that he 
was drenched with herbicides on four occasions during active 
service.

The RO obtained the veteran's service personnel records in 
May 1990.  His primary military occupational specialty was an 
engineer technician.  He served in the Republic of Vietnam in 
1967 and 1968.  Copies of his DD Forms 214 were also obtained 
in August 1990.  

In August 1990, the veteran was afforded a VA psychiatric 
examination.  He stated that he had been exposed to Agent 
Orange.  He also stated that he had a foot fungus.

In an October 1990 rating decision, the RO granted the 
veteran entitlement to service connection for PTSD, evaluated 
as 10 percent disabling.

The veteran claimed entitlement to service connection for 
hearing loss in March 1991.  He stated that from October 1947 
to July 1968, he was exposed to loud engine noises as a 
marine engineer, with little or no ear protection.  

In support of his claim, the veteran provided a March 1991 VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
65
90
LEFT
20
15
25
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The RO denied service connection for bilateral hearing loss 
in March 1991.  The specified basis for this decision was 
that hearing loss was not incurred during service or within 
one year after service.  It was noted that hearing loss was 
first shown in September 1982.  The veteran was notified of 
the RO's decision and of his appellate rights by letter dated 
April 4, 1991.  He did not appeal.

In December 1991, the veteran requested to reopen his claim 
for service connection for hearing loss.  He stated that he 
had problems with his hearing while working in the engine 
room during service.  He also reportedly had multiple 
earaches for which he sought medical treatment during 
service.

In support of his claim, the veteran provided a December 1991 
VA audiological evaluation.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
45
N/A
90
LEFT
15
20
25
N/A
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The RO also obtained the veteran's VA treatment records dated 
from 1990 to 1991.  Tinea of the feet was diagnosed in 
October 1990.  In November 1990, the veteran was diagnosed as 
having superficial keratitis, astigmatism, and presbyopia.  
Xerosis was also diagnosed in November 1990.  On follow-up 
examination for keratitis in January 1991, the veteran stated 
that he started having double vision two or three weeks ago.  
He stated that his eyes were feeling better, but he had 
blurry vision.  The examiner noted a thick tear with corneal 
starring, resolved.  In March 1991, the cornea was clear with 
no starring.  Xerosis of the feet was again diagnosed in May 
and June 1991.  Inferior keratitis due to Bell's Palsy was 
also diagnosed in May 1991.  In June 1991, the veteran 
complained that his eye was red and tender for one week.  The 
examiner diagnosed bacteria conjunctivitis.  Blepharitis was 
noted in July 1991.  The veteran complained of double vision 
in September 1991, with normal examination of the eyes.  
Hyperopia, presbyopia, and alternating exotropia were 
diagnosed in December 1991.

In January 1992, the RO denied service connection for 
bilateral hearing loss.  The veteran was notified of the RO's 
decision and of his appellate rights by letter dated January 
22, 1992.  He did not appeal.

In a November 1992 written statement, the veteran reported 
that his hearing loss occurred during active service or 
within one year following his separation from service.  He 
stated that he was given a hearing test in July 1968 and told 
that his hearing was impaired.  

The veteran requested to reopen his claims for service 
connection for hearing loss and a bilateral eye condition in 
December 1992.  He stated that he worked around loud noises 
during service that affected his hearing.  

The RO obtained additional VA treatment records of the 
veteran dated from 1990 to   1992.  Some of these were 
duplicates of those already of record.  The veteran was 
diagnosed as having moderate high frequency sensorineural 
hearing loss in December 1991.  In March 1992, he gave a 
history of a lesion of the right inner thigh several years 
ago that broke out again.  The examiner diagnosed dermatitis 
of the right leg.  The veteran was diagnosed as having 
blepharitis, presbyopia, ptosis of the right eye due to 
Bell's Palsy, exotropia, and dry eye on the right in June and 
October 1992.  In December 1992, he complained of decreased 
visual acuity and double vision.

In a November 1993 written statement, the veteran reported 
that he injured his eyes during service and had severe loss 
of sight and double vision.

In January 1994, the RO advised the veteran that an October 
1983 rating decision denying claims of entitlement to service 
connection for residuals of an eye injury and hyperopic 
astigmatism/presbyopia was not timely appealed and had become 
final.  The veteran appealed this decision to the Board.

In April 1994, the veteran submitted a claim for increased 
ratings for his service-connected PTSD and varicose veins.  

In conjunction with his claim, the RO obtained the veteran's 
VA treatment records dated from 1993 to 1994.  The veteran 
complained of a rash in his groin in March 1993.  The 
examiner noted tinea cruris.  In May 1993, he was diagnosed 
as having hyperopia, presbyopia and exotropia.  

The veteran was continually followed for psychiatric 
symptomatology and treated with medication.  In May 1993, he 
stated that he had a job interview at the post office.  His 
mood was euthymic in June, July, August, and September 1993.  
The veteran also gave a two-year history of double vision in 
June 1993.  Diplopia due to Bell's Palsy was diagnosed in 
July 1993.  

No rash was seen in July 1993, despite complaints of itching.  
The examiner's assessment was pruritus.  Discoloration of the 
left forearm was noted in November 1993.  In December 1993, 
the veteran reported no acute increase in his manic or 
depressive symptoms since 1984.  He denied any acute symptoms 
of any significant duration of time.  He was oriented time 
three, alert, coherent, and had appropriate verbal 
communication.  A subcutaneous cyst of the right forearm was 
diagnosed in January 1994.  

The veteran was feeling more depressed in March 1994.  In 
April 1994, it was noted that his mood swings were in fair 
control and he had chronic difficulty sleeping.  He reported 
an obsessive compulsive thoughts, but not of a disruptive 
level.  The veteran was not suicidal or homicidal.   In April 
1994, the veteran also complained of constant diplopia for 
three years.  The examiner's assessment was convergence 
insufficiency.

The veteran further provided private treatment records from 
Eye Center South and/or Tyndall Air Force Base, dated from 
1993 to 1994.  These records contained complaints of right 
eye tearing, double vision, and matting up of the right eye 
since being diagnosed with Bell's Palsy in 1990.  The veteran 
also gave a history of having a piece of steel in the sclera 
of his right eye in 1968.  Pertinent diagnoses included 
residuals of right Bell's Palsy with secondary exposure 
keratitis, exotropia convergence (insufficiency type), blink 
reflex decreased on the right, early cataracts, decreased 
vision of the right eye of unknown etiology, possible 
monocular diplopia of the right eye, and ptosis of the right 
eye. 

In May 1994, the veteran stated that he got a piece of steel 
in his right eye in November 1967, after which he had a 
grossly inflamed eye for two months.  He stated that this 
began the series of occurrences and problems he had 
experienced with his eyes to the present time.

Upon VA PTSD examination in May 1994, the veteran stated that 
he was married in 1949 and that his marriage was working 
well.  He had a son and a daughter.  He stated that he had 
been unemployed for four years and that no one would hire 
him.  He stated that during service he sustained an injury to 
his right eye from shrapnel.  His symptoms included dreams, 
severe insomnia (averaging four hours of a sleep a night), a 
very poor memory, an inability to concentrate, and being 
short tempered.  He stated that he never attempted suicide.  
On mental status examination, the veteran was appropriately 
dressed, hygienically clean, fairly friendly, and 
cooperative.  His mood was slightly depressed and his affect 
was appropriate.  There was no evidence of auditory or visual 
hallucinations, perceptual deficits, or psychosis.  His 
cognitive functions of orientation and memory were intact.  
There was no evidence of abnormality or abstract thinking.  
The veteran denied being homicidal or suicidal.  The examiner 
diagnosed PTSD, mild to moderate.

The veteran was afforded a VA disease of the arteries and 
veins examination in June 1994.  He stated that while working 
as a security officer four years ago, just prior to 
retirement, he developed pain in his legs.  He took aspirin 
with some relief.  He did not complain of any other specific 
problems related to his legs.  He denied any specific 
circulatory problems in his legs or feet suggesting 
intermittent claudication.  The veteran entered the room in 
no acute distress and had a normal gait.  He had several 
vague scars of the lower extremity, only two of which could 
be seen clearly.  One measured 3/4 of an inch on the inner 
aspect of the upper calf.  Another 3/4 inch scar was noted a 
few inches below this.  There were small varicosities 
involving the posterior aspect of the right thigh and calf.  
The one on the thigh measured 1 to 1 1/2 inches by a 1/2 inch and 
was approximately 1/4 inch in height.  The one on the calf 
measured 2 1/2 inches by one inch and was 1/4 inch in height.  
Both of these areas collapsed when recumbent or when the legs 
were raised.  There was a small amount of edema of the right 
leg and ankle, but the veteran had good peripheral pulses.  
He could stand on each foot and was able to walk on his 
tiptoes and heels without difficulty.  The examiner diagnosed 
varicose veins of the right lower extremity, mild, and status 
post stripping surgery for varicosities of the right lower 
extremity, remote.

In July 1994, the veteran stated that he had ear problems due 
to his work environment during service from 1947 to 1968.  He 
was exposed to loud engine noises with little or no ear 
protection.  

In August 1994, the RO obtained the veteran's treatment 
records from the U.S. Naval Hospital in Jacksonville, 
Florida, dated from 1992 to 1993.  The veteran complained of 
right eye irritation with double vision and drainage in 
December 1992.  Bell's Palsy with double vision was diagnosed 
in June 1993.

VA treatment records of the veteran dated from 1991 to 1994 
were obtained in September 1994.  On neurology consultation 
in June 1994, diplopia was diagnosed.  In July 1994, the 
veteran was diagnosed as having a history of Bell's Palsy 
with convergence insufficiency since 1991.

The veteran and his daughter testified at a personal hearing 
at the RO in December 1994.   The veteran stated that he had 
some internal hemorrhoids or polyps.  He complained of 
constipation and diarrhea.  He was not able to retain liquid 
or gas, and had accidents three to four times a week.  He 
denied any current bleeding.  Concerning varicose veins, the 
veteran stated that he could not stand for long periods of 
time or walk very far because of pain.  He could stand for 
one hour before he experienced swelling.  He was currently 
employed as a security officer which involved standing and 
walking.  Elevating his legs helped the swelling.  The 
veteran also complained of pain and cramping in his legs.  
The pain was in his calves, more on the left than the right.  

With respect to his eyes, the veteran testified that he was 
diagnosed as having astigmatism and issued glasses during 
service.  He also had an injury to his right eye from a piece 
of steel.  His right eye had teared constantly since that 
time and he had double vision.  The veteran further reported 
that he was exposed to high noise levels from machinery 
during service and that he had a hearing problem.  Concerning 
PTSD, he complained of nightmares, flashbacks, and memory 
loss.       

Some additional VA treatment records were obtained in 
December 1994.  In May 1994, the veteran was very talkative 
and his speech was clear and coherent.  He denied any 
suicidal or homicidal thoughts.  In June 1994, he complained 
of increased depressive and manic symptoms.  His daughter was 
having surgery.  In August 1994, he was diagnosed as having 
tinea cruris.  The jock itch was described as better in 
October 1994.  

Records from Tyndall Air Force Base dated from 1991 to 1994 
were associated with the claims folder in January 1995.  Some 
of these were duplicates of those already of record.  These 
records contain diagnoses of, inter alia, hyperopia, 
presbyopia, exotropia, conjunctivitis, blepharitis, and dry 
eye problems.

The veteran submitted several lay statements on appeal, 
including in August 1995.  He stated that the double vision 
and tearing in his right eye was a product of his in-service 
injury from a piece of steel and that he had hearing loss as 
a result of in-service noise exposure.

In September 1996, the veteran claimed entitlement to a skin 
disorder as a result of exposure to Agent Orange during 
active service.  

Thereafter, VA treatment records dated from 1995 to 1996 were 
obtained by the RO.  In May 1996, the veteran was diagnosed 
as having diplopia.  On psychiatric examination in May 1996, 
the veteran was alert and oriented times three.  There were 
no ideas of self harm.  There was no thought disorder.  The 
veteran was in good contact, cooperative, and pleasant.  He 
stated that he did well with his medication.  The veteran's 
dress and grooming were described as appropriate on 
examination in April 1996.  In June 1996, he sought treatment 
for double vision.  Ptosis and diplopia were diagnosed on 
several occasions in 1996.  Psychiatric findings were 
consistent in September 1996, although the veteran appeared a 
little hyperverbal and it was unclear if he had memory 
problems.  The veteran complained of decreased hearing in 
both ears for 30 to 40 years in August and September 1996.  
He also gave a history of exposure to noise during service.  
Bilateral hearing loss was diagnosed.  On dermatology 
examination in October 1996, the veteran was diagnosed as 
having keratosis of the perianal verge.

The veteran was afforded VA genitourinary and neurological 
examinations in November 1996.  On neurological evaluation, 
he stated that he had an injury to his right eye from a metal 
fragment during service and that he had double vision 
attributed to diabetes.  There was dependent edema of both 
lower extremities with reduced sensation distally.  He showed 
good pedal pulses but had bilateral varicose veins.  The 
examiner diagnosed some sensory reduction in both feet which 
appears related to venous circulatory impairment.

In an August 1997 statement, the veteran reported that he was 
exposed to Agent Orange during service in Vietnam.  He 
reported that he had periodic eczema on his feet and ankles 
that was temporarily relieved with ointments.  He stated that 
his ears an the inside of his elbows also itched.

In October 1997, the Board found that the veteran did not 
appeal the October 1983 rating decision that denied service 
connection for hyperopic astigmatism and presbyopia and 
residuals of eye trauma, acute conjunctivitis, and that it 
was final.

In February 1998, the veteran submitted photographs of his 
legs and penis to the RO.

VA treatment records dated from 1994 to 1998 were obtained by 
the RO in February 1998, many of which were copies of those 
already of record.  In April and May 1997, the veteran was 
diagnosed as having blepharitis, early cataracts, hyperopia, 
presbyopia, and exotropia.  A barium enema in May 1997 showed 
diverticulosis.  There were no findings of hemorrhoids; 
however, polypoid lesions could not be totally excluded.  

In May 1997, the veteran also complained of irritability.  He 
was alert and clear.  His thoughts and acts were goal 
directed and he was not psychotic, suicidal, or homicidal.  
Conjunctivitis was diagnosed in July and December 1997 and 
January 1998.  The veteran was treated for a subcutaneous 
infected cyst of the right thigh in August 1997.  In 
September, October, and December 1997, he complained of 
trouble sleeping, flashbacks, and nightmares.   His mood was 
labile.  The veteran was diagnosed as having PTSD and a 
bipolar disorder in December 1997.  The examiner assigned a 
GAF scale score of 50.  On examination in February 1998, the 
veteran was slightly untidy.  He was cooperative and slightly 
more talkative than usual.  

Copies of the veteran's DD Forms 214 were associated with the 
claims folder in June 1998.

Upon VA PTSD examination in July 1998, the examiner reviewed 
the claims file.  The veteran complained of flashbacks, 
nightmares, periods of irritability, emotional detachment, 
poor sleep, and concentration problems.  He stated that his 
symptoms had been worsening over the past year.  The veteran 
also gave a long history of a bipolar disorder in which he 
reported symptoms of irritability, poor impulse control, 
racing thoughts, and increased energy with little or no sleep 
when he was manic.  The veteran most recently worked at a 
security job for 15 years.  He had not worked for the past 
three years.  He stated that he was not able to work because 
of his PTSD symptoms.  He stated that his job performance was 
severely affected by his psychiatric symptoms.  He was able 
to do activities of daily living well.  He had been married 
for 49 years, but was currently divorced.  He had a fair 
relationship with one of his children, but had no friends.

On mental status examination, the veteran was dressed and 
groomed moderately well.  He was cooperative.  Psychomotor 
activity was normal.  His speech had a normal rate, tone, and 
volume.  His mood was mildly anxious.  Affect was euthymic 
and appropriate to mood.  The veteran denied any 
hallucinations, delusions, or paranoia.  He had not ideas of 
reference or influence.  He was awake, alert, and oriented 
times three.  His memory was good for recent, remote, and 
immediate recall.  Concentration, abstract reasoning, and 
calculation were fair.  Insight and judgment were poor.

The examiner noted that the veteran had a long history of 
symptoms compatible with PTSD and a bipolar disorder and that 
the veteran reported that the PTSD symptoms had been getting 
worse over the past year.  Concerning occupational 
functioning, the examiner noted that the veteran functioned 
relatively well for the majority of his life, although he 
took a decrease in functional ability in jobs going from an 
engineer to a security guard.  The veteran currently reported 
that he was not able to work at all.  With respect to social 
functioning, the examiner stated that veteran appeared to 
have a fair to good relationship concerning his marriage and 
children.  The examiner concluded that the veteran had a 
history of good functioning in the past, but there was some 
question as to whether he had been able to maintain this 
functioning over the past two to three years.  The examiner 
diagnosed PTSD and a bipolar disorder and assigned a GAF 
scale score of 60.  

The veteran was afforded a VA rectum and anus examination in 
August 1998.  He denied any problems with hemorrhoids since 
his prior surgery.  However, he stated that he soiled his 
underwear when he had diarrhea.  He also stated that he 
occasionally had a little bit of blood in his stools.  He had 
problems controlling his bowel movements.  On examination, he 
was alert, active, and oriented to place, person, and time.  
There were various skin tags on his anal verge.  There was 
also scar tissue along the anal verge, mostly on the left 
side, with some stricture, although it permitted the entrance 
of a finger.  The examiner diagnosed external hemorrhoids, 
status post hemorrhoidectomy, and mild to moderate anal 
stricture due to hemorrhoidectomy. 

On VA arteries and veins examination in August 1998, the 
veteran stated that he was unable to stand for long periods 
of time because of severe leg cramps.  He also complained of 
scaly skin of the right leg which caused itching.  The 
examiner noted scaly skin on both legs.  The left leg had 
varicose veins that were dilated at the medial third and 
measured less than one inch in diameter.  There was some 
board-like edema up to the middle third on both legs.  He 
also had a dilated vein on the right leg at the posterior 
area which measured about 1/2 to one inch in diameter.  It was 
tortuous from the ankle up to the proximal third of the 
thigh.  There were multiple superficial varicose veins on the 
medial malleolar area of both ankles.  The veteran had good 
symmetrical femoral, popliteal, posterior tibial, and 
dorsalis pedal pulses.  A venous Doppler study of the right 
lower extremity revealed normal deep venous structure.  The 
examiner diagnosed superficial varicosities of the right leg 
of the minor veins status post saphenous vein stripping and 
left leg superficial varicose veins.  

In a January 1999 statement, the veteran stated that he had 
lesions on his legs that were difficult to treat and that 
recurred from time to time.  


II.  Legal analysis

A.  Service connection for a skin disorder, including as a 
result of 
exposure to Agent Orange

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides a presumption of service connection for 
certain diseases, including chloracne or other acneform 
disease consistent with chloracne, which become manifest 
after separation from service for veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  The presumption is a rebuttable one.  
38 C.F.R. § 3.307(d) (1999).  The United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (1994).  The 
Secretary of Veterans Affairs, under the authority granted by 
the Agent Orange Act of 1991, has determined that a 
presumption of service connection based on exposure to 
herbicides, such as Agent Orange, used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself (is "noted") during service (or 
during the presumptive period), but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical (or, in some 
instances, lay) evidence relates that symptomatology to the 
veteran's present condition.  See Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

The veteran served in the Republic of Vietnam during the 
Vietnam era.  Therefore, if chloracne or other acneform 
disease consistent with chloracne becomes manifest to a 
degree of 10 percent or more within one year after separation 
from service the veteran is presumed to have been exposed to 
an herbicide agent and the disease may be service-connected 
provided "that the rebuttable presumption provisions of 
§ 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).

The veteran is currently diagnosed as having several skin 
disorders.  Post-service diagnoses include tinea pedis in 
1984, 1988, and 1990; skin tags of the right medial thigh in 
1989; xerosis in 1990 and 1991; dermatitis of the right leg 
in 1992; tinea cruris of the groin in 1993 and 1994; a 
subcutaneous cyst if the right forearm in 1994; and keratosis 
of the perianal verge in 1996.  However, these conditions may 
not be presumptively service connected under the herbicide 
exposure regulations.  See 38 C.F.R.  3.307(a)(6)(iii).  
Indeed, no skin disorder was diagnosed within one year of the 
veteran's separation from service.     

Because the veteran's condition may not be presumptively 
service connected under the herbicide exposure regulations, 
he is not presumed to have been exposed to herbicide agents 
in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999).  
Accordingly, he must present competent evidence of incurrence 
of disease or injury in service, current disability, and a 
nexus between the in-service disease or injury and the 
current disability in order to have a well-grounded claim.

The veteran has been diagnosed as having several skin 
disorders, satisfying the first element required for a well-
grounded claim.

The veteran maintains that he was exposed to Agent Orange 
during active service.  There is no evidence of such 
exposure.  However, service medical records show the presence 
of a diffuse rash of the trunk and feet, diagnosed as a 
penicillin allergy, in February 1960 and several papillaneous 
lesions of the back in January 1964.  Both of these occurred 
before the veteran served in Vietnam.  Therefore, the Board 
finds that there is sufficient lay and medical evidence of 
incurrence of a skin disorder during service, and the second 
element of a well-grounded claim for service connection has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has not 
reported experiencing continuity of skin symptomatology since 
active service.  There are also no medical opinions contained 
in any of the veteran's post-service medical records relating 
any current skin condition to any in-service disease or 
injury.  Similarly, there is no medical evidence tending to 
show that the symptoms in service represented chronic skin 
disorders rather than acute and transitory conditions.  While 
the veteran has ascribed his current skin conditions to 
active service, these statements do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any current skin disorder 
diagnosed many years after service had its onset in service 
or is the result of, or related to, any disease contracted or 
injury sustained in active military service, the Board 
concludes that this claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a skin disorder, 
including as a result of exposure to Agent Orange.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).


B.  New and material evidence claims

1.  General

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated the 
veteran's claims according to the definition of material 
evidence enunciated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) ("a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board's review of this claim under the 
more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome, and the veteran has been provided notice of the 
applicable regulation, i.e., 38 C.F.R. § 3.156.  


2.  Hyperopic astigmatism and presbyopia and residuals of eye 
trauma, 
acute conjunctivitis

In October 1997, the Board found that the veteran did not 
appeal the October 1983 rating decision that denied service 
connection for hyperopic astigmatism and presbyopia and 
residuals of eye trauma, acute conjunctivitis, and that the 
decision was final.  See 38 U.S.C.A. § 7105(c) (West 1991).

The evidence received subsequent to October 1983 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

Service connection may not be granted for congenital or 
developmental defects such as refractive error of the eye as 
a matter or law.  See 38 C.F.R. § 3.303(c) (1999).  No 
disability resulting from a congenital or developmental 
defect may be service connected.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  The RO determined in October 1983 that the 
veteran's hyperopic astigmatism and presbyopia were 
congenital or developmental defects and not disabilities 
under the law.  There is a lack of entitlement under the law 
to service connection for these conditions unless the 
evidence shows that they were subject to a superimposed 
disease or injury during military service that resulted in 
disability apart from the developmental defect.  See 
VAOPGCPREC 82-90; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law). 

At the time of the October 1983 RO decision, the evidence of 
record showed that the veteran was diagnosed as having only 
refractive error of the eye, that is, hyperopic astigmatism 
and presbyopia.  No other eye condition was shown after 
service.  The evidence did not show that the veteran had any 
current eye disability (other than refractive error of the 
eye) that was related to any in-service disease or injury.  
Any "new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  

The Board finds that new and material evidence sufficient to 
reopen the veteran's claim has been submitted.  New evidence 
has been received showing that the veteran suffers from 
conditions of the eye other than refractive error.  For 
example, the medical records show that the veteran has been 
diagnosed as having keratitis, conjunctivitis, blepharitis, 
cataracts, exotropia, diplopia, and ptosis of the right eye.  
This evidence bears directly and substantially on the 
specific matter under consideration, and it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, this evidence is new and material, and the claim 
for service connection for an eye disorder must be reopened. 

The next inquiry must be whether the reopened claim is well 
grounded.  As noted above, the veteran is currently diagnosed 
as having keratitis, conjunctivitis, blepharitis, cataracts, 
exotropia, diplopia, and ptosis of the right eye.  These 
conditions were diagnosed many years after service, as early 
as 1990.  There is medical evidence of a current disability, 
satisfying the first element of a well-grounded claim.

The veteran is also currently diagnosed as having hyperopia 
and presbyopia.  Presbyopia is defined as "hyperopia and 
impairment of vision due to advancing years or to old age."  
Hyperopia is defined as "that error of refraction in which 
rays of light entering the eye parallel to the optic axis are 
brought to a focus behind the retina, as a result of the 
eyeball being too short from front to back."  Dorland's 
Illustrated Medical Dictionary 797, 1349 (28th ed. 1994).  
Accordingly, service connection for presbyopia and hyperopia 
must be denied as a matter of law.  38 C.F.R. §§ 3.303(c), 
4.9 (1999); Sabonis, 6 Vet. App. at 430.
 
The veteran maintains that he injured his eyes during active 
service.  The service medical records show that he suffered 
trauma to his eyes on several occasions, including as a 
result of foreign bodies and flashburns.  In-service 
diagnoses included conjunctivitis in 1956, 1957, and 1964, 
and a small tear in the conjunctiva in 1968.  In view of the 
foregoing, the Board finds that there is sufficient lay and 
medical evidence of incurrence of disease or injury during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
that he has suffered from continuity of eye symptomatology 
since active service.  Presuming the history of continuity of 
symptomatology since active service to be credible for the 
purpose of establishing a well-grounded claim, there is still 
no medical evidence of record of a nexus between the present 
disabilities and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem).  Medical 
expertise is required to relate the present disabilities 
etiologically to the veteran's post-service symptoms.  
However, there are no medical opinions contained in any of 
the veteran's post-service medical records relating the 
current eye disorders to any in-service disease or injury or 
to the post-service symptomatology.  To the contrary, 
inferior keratitis, ptosis of the right eye, and diplopia 
have been related to Bell's Palsy by medical examiners.  The 
veteran is not competent to ascribe his post-service 
difficulties to active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Although the veteran may have continuously experienced eye 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there were 
underlying chronic disabilities which caused the symptoms in 
service and that that underlying disabilities also have 
caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the in-service symptoms 
represented chronic eye disorders rather than acute and 
transitory conditions. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the eye disorders diagnosed 
many years after service had their onset in service or are 
the result of, or related to, any disease contracted or 
injury sustained in active military service, the Board 
concludes that this claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Nothing in the record suggests the existence of evidence that 
might well ground the veteran's claim for service connection 
for an eye disorder.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations with regard to the 
veteran's claim under 38 U.S.C.A. § 5103(a) (West 1991).


3.  Hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).

By letter dated January 22, 1992, the RO notified the veteran 
of the January 1992 rating decision denying service 
connection for bilateral hearing loss.  The veteran was also 
advised of his appellate rights, and did not appeal.  
Therefore, the RO's decision became final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302 (1999).  The evidence received subsequent to January 
1992 is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that new and material evidence sufficient to 
reopen the veteran's claim for service connection for hearing 
loss has not been submitted.  

To the extent that the veteran contends that he has hearing 
loss that had its onset during active service, including as a 
result of in-service noise exposure, this evidence is not 
new.  Prior to 1992, he had alleged that he incurred hearing 
loss during service as a result of noise exposure.  So the 
contentions are not new; he is merely repeating his prior 
assertions.  This evidence is cumulative of evidence of 
record at the time of the January 1992 rating decision.  
Moreover, even if they were new, lay statements concerning 
the in-service onset of hearing loss would not be competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Moray v. Brown, 5 Vet. App. 211 (1993).

Copies of the veteran's DD Forms 214 are not new evidence as 
they were before the RO in 1992.

While new, the photographs submitted by the veteran are not 
material.  They provide no substantive information regarding 
the matter at hand.

Some of the medical records are duplicates of those that were 
before the RO in 1992.  Moreover, to the extent that the 
medical records show the presence of hearing loss many years 
after service, i.e., in 1996, they are not new.  There was 
evidence before the RO in January 1992 that the veteran had 
hearing loss by VA standards, diagnosed as early as 1982.  

Many of the medical records are new, however, they are not 
material, or so significant that they must be considered in 
order to fairly decide the merits of the claim.  They do not 
in any way provide a medical linkage of any current hearing 
loss disorder with the veteran's active service.  There is no 
medical evidence indicating that the veteran has hearing loss 
that is related to disease or injury in service.   
Accordingly, the records are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

Medical records that do not mention hearing loss, even if 
new, are not material.  The fact that the veteran is 
presently, or at some point was, impaired due to other 
medical problems is not a matter in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to January 1992 is not new and material and does 
not serve to reopen claim for service connection for hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence in this 
case because nothing in the record suggests there is evidence 
that might reopen the finally denied claim for service 
connection for hearing loss.   Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a).


C.  Increased rating claims

1.  General

A claim for an increased disability rating is well grounded 
if the claimant alleges that a service-connected condition 
has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased impairment 
as a result of his service-connected disabilities; therefore, 
his claims are well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the RO 
provided the veteran appropriate VA examinations and a 
hearing at the RO.  He canceled his hearing scheduled before 
the Board in May 2000.  There is no indication of additional 
medical records that the RO did not obtain.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  


2.  Service-connected residuals of a hemorrhoidectomy with 
rectal polyps

No compensation is provided for service-connected hemorrhoids 
that are mild or moderate in degree of severity.  Thus, the 
rating schedule reflects that the nature of the disorder 
itself is such that mild or moderate hemorrhoids, on average, 
are not disabling, i.e., they are not likely to cause an 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991).  Compensation, therefore, is reserved for those cases 
of hemorrhoids that are quite severe and, even then, the 
highest schedular rating afforded for the disorder is only 20 
percent.  A 10 percent rating is provided for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  The highest, or 20 
percent rating, may be provided for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).

Although the veteran was diagnosed as having external 
hemorrhoids on VA examination in 1998, a higher evaluation 
cannot be granted in this case because hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures, have not been found.  To the contrary, the veteran 
denied any bleeding at his personal hearing in December 1994.  
He also denied any problems with hemorrhoids since his prior 
surgery on examination in August 1998.  He stated only that 
that he occasionally had a little bit of blood in his stools.  
The numerous VA treatment records are essentially negative 
for any complaints or findings pertaining to hemorrhoids.  
The only positive finding was that polypoid lesions could not 
be totally excluded on barium enema in May 1997.  On VA 
examination in August 1998, the examiner noted only various 
skin tags and scar tissue on the veteran's anal verge. 

The veteran has also been shown to have mild to moderate anal 
stricture due to hemorrhoidectomy.  He reported problems 
controlling his bowel movements.  At his hearing in 1994, he 
stated that he was not able to retain liquid or gas, and had 
accidents three to four times a week.  However, he has not 
complained of constant leakage or the need to wear a pad, and 
there have been no medical findings of moderate reduction of 
lumen.  Therefore, a higher disability rating is also not 
warranted under Diagnostic Code 7332 or 7333.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7332, 7333 (1999).  

Accordingly, the Board concludes that the symptomatology 
shown by the medical evidence is adequately compensated by a 
10 percent disability rating and that an increased disability 
rating is not warranted.  38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Codes 7332, 7333, 7336 (1999).  The preponderance of the 
evidence is against assigning a higher rating for service-
connected residuals of a hemorrhoidectomy with rectal polyps.  
Thus, the benefit of the doubt rule does not apply to this 
case.  38 U.S.C.A. § 5107(b) (West 1991).


3.  Service-connected PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Pursuant to VAOPGCPREC 3-2000, 
where a regulation is amended during the pendency of an 
appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  

Although the new regulations were not in effect when the 
September 1994 rating decision was made, the RO considered 
the new regulations in a September 1998 supplemental 
statement of the case.  Thus, the RO considered the veteran's 
claim both under the old and new rating criteria.  Moreover, 
the veteran was given an opportunity to respond.  
Accordingly, he will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Prior to November 1996, the criteria for 10, 30, 50, 70, and 
100 percent ratings for PTSD were as follows:

Less than criteria for the 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency 
and reliability levels as to produce definite 
industrial impairment.  [30 percent]

Ability to establish or maintain effective or 
favorable relationships with people is considerable 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment.  [50 percent]

Ability to establish or maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.  [70 percent]

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
[100 percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree." VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).

PTSD is now rated under the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 
(1999).  As amended, the regulation reads:

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or, symptoms 
controlled by continuous medication.  [10 percent]

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  [30 percent]

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships. [50 
percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999). 

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1999).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation solely on the basis of social impairment. 
38 C.F.R. § 4.126(b) (1999).

The Board finds based upon application of the old and amended 
regulations, that the veteran is entitled to an increased 
evaluation of 30 percent, but no higher, for his service-
connected PTSD.  

Examining the evidence dated prior to November 7, 1996, under 
the old rating criteria, the veteran was able to maintain 
relationships.  Upon VA PTSD examination in May 1994, he 
stated that his marriage was working well.  However, despite 
obtaining employment as a security guard in 1994, he gave a 
history of an extended period of unemployment.  The VA 
examiner in 1994 described his PTSD as mild to moderate. 

Findings were somewhat worse after November 7, 1996.  For 
example, in December 1997 a VA examiner assigned the veteran 
as GAF scale score of 50, which contemplates serious symptoms 
or any serious impairment or social, occupational, or school 
functioning.  American Psychiatric Association Diagnostic and  
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV).  Upon VA PTSD examination in July 1998, the veteran was 
again unemployed.  He had not worked for the past three years 
and stated that his job performance was severely affected by 
his psychiatric symptoms.  He was now divorced.  He had a 
fair relationship with one of his children, but had no 
friends.  The examiner noted that the veteran had a history 
of good functioning in the past, but there was some question 
as to whether he had been able to maintain this functioning 
over the past two to three years.  The examiner assigned a 
GAF scale score of 60, for moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
American Psychiatric Association Diagnostic and  Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  This 
finding is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by Diagnostic Code 9411.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

On review of the evidence as a whole, the Board finds that 
the GAF scale scores of 50 and 60 are commensurate with 
definite, or "distinct, unambiguous, and moderately large in 
degree," social and industrial impairment, as is required 
for the assignment of a 30 percent disability evaluation 
under Diagnostic Code 9411.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The Board acknowledges that the veteran 
has also been diagnosed as having a bipolar disorder; 
however, the Board is unable to determine the extent of 
impairment attributable to PTSD as opposed to the bipolar 
disorder.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   
Therefore, resolving any doubt in the veteran's favor, the 
Board finds that the evidence supports the assignment of a 30 
percent disability rating under the old rating criteria.  
38 C.F.R. §§ 3.102, 4.3, 4.7 (1999).
  
While the evidence does support a 30 percent disability 
rating under the old rating criteria, the criteria for a 50 
percent rating are not met.  The GAF scale scores of 50 and 
60 contemplate only serious or moderate, as opposed to 
"rather large in extent or degree" impairment in social and 
industrial adaptability.  Further, the 1998 VA examiner noted 
that the veteran functioned relatively well for the majority 
of his life.

Under the new criteria, a 30 percent rating is also 
appropriate based on the medical reports of record.  The 
veteran has complained of difficulty sleeping and his mood 
has been described as anxious and depressed.  The 1998 VA 
examiner noted some question as to whether he had been able 
to maintain his level of social and occupational functioning 
over the past two to three years.  

The Board further finds that a rating in excess 30 percent is 
not warranted under the revised rating criteria from November 
7, 1996, forward.  The Board so finds because, although a few 
symptoms are mentioned under the criteria for the 50 percent 
rating, many more of the symptoms described fit the criteria 
for the 30 percent rating.  In regard to the criteria for 50 
percent, for example, the veteran was shown to have impaired 
judgment and disturbances of motivation and mood.  His mood 
has been described as labile and mildly anxious and his 
judgment as poor.  None of the other criteria at the 50 
percent level are relevant to the symptoms described in the 
medical reports.  On mental status examination in 1998, the 
veteran's speech had a normal rate, tone, and volume; his 
affect was euthymic and appropriate to mood; he was awake, 
alert, and oriented times three; his memory was good for 
recent, remote, and immediate recall; and his concentration 
and abstract reasoning were fair.  There have been no 
complaints or findings of panic attacks.  As discussed above, 
the examiner also noted that the veteran functioned 
relatively well for the majority of his life.  Thus, the 
criteria for a 50 percent evaluation under the revised 
criteria have not been met or nearly approximated.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).


4.  Service-connected varicose veins

The veteran's service connected bilateral varicose veins were 
rated as 10 percent disabling, prior to January 12, 1998.  
From January 12, 1998, forward, he was assigned a separate 10 
percent rating for each leg.  38 C.F.R. § 4.104, Diagnostic 
Code 7120.  

During the pendency of this appeal, the applicable rating 
criteria for varicose veins, 38 C.F.R. § 4.104 et seq., was 
amended effective January 12, 1998.  See 62Fed. Reg. 65,219 
(December 11, 1997).  The RO considered the veteran's claim 
under both the old and the new rating criteria during the 
course of the appeal and the veteran was given an opportunity 
to respond.  Accordingly, he will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

As noted above, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, for any date prior to January 12, 
1998, the Board cannot apply the revised regulations.  From 
January 12, 1998, the veteran's claim for a higher rating 
must be evaluated under both the old and new criteria to 
determine which version, if either, is most favorable to his 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).


i.  Prior to January 12, 1998

Under the criteria of the former regulation, Diagnostic Code 
7120 afforded a 10 percent evaluation for moderate bilateral 
or unilateral varicose veins with varicosities of superficial 
veins below the knees, with symptoms of pain or cramping on 
exertion.  A 20 percent evaluation was warranted for 
moderately severe unilateral varicose veins and a 30 percent 
rating was warranted for moderately severe bilateral varicose 
veins, involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion; and no involvement of the deep circulation.  A 40 
percent evaluation was warranted for severe unilateral 
varicose veins and a 50 percent rating was warranted for 
severe bilateral varicose veins involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm. in diameter, marked distortion 
and sacculation, with edema and episodes of ulceration; but 
no involvement of the deep circulation.  A 50 percent 
evaluation was warranted for pronounced unilateral varicose 
veins and a 60 percent rating was warranted for pronounced 
bilateral varicose veins with secondary involvement of the 
deep circulation, as demonstrated by Tredelenburg's and 
Perthe's tests, with ulceration and pigmentation.  A note 
following the diagnostic code directs that severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms would be rated as 
moderately severe.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).  

After consideration of the evidence, the Board finds that the 
veteran's service-connected varicose veins did not exhibit 
the symptomatology required for a rating greater than 10 
percent under the old criteria prior to January 12, 1998.  On 
VA examination in June 1994, the veteran complained of pain 
in his legs while working as a security officer four years 
ago.  He complained of no other specific problems related to 
his legs.  There were objective findings concerning only the 
right lower extremity.  Small varicosities were noted above 
and below the knee, i.e., involving the posterior aspect of 
the right thigh and calf.  The one on the thigh measured 1 to 
1 1/2 inches by a 1/2 inch and was approximately 1/4 inch in 
height.  The one on the calf measured 2 1/2 inches by one inch 
and was 1/4 inch in height.  There was a small amount of edema 
of the right leg and ankle.  However, there was no indication 
of involvement of the long saphenous and the examiner 
described the veteran's varicose veins as mild.  Indeed, the 
greater saphenous vein had been stripped out during service.  
No functional impairment was noted.  The veteran could stand 
on each foot and was able to walk on his tiptoes and heels 
without difficulty.  He entered the room in no acute distress 
and had a normal gait.  Bilateral varicose veins were next 
noted on VA examination in November 1996.

The Board is aware that the veteran complained of pain and 
cramping on exertion at his personal hearing in December 
1994.  He was then employed at a security officer which 
involved standing and walking.  He stated that the pain was 
in his calves, more on the left than the right.  However, the 
Board finds the probative weight of the his statements about 
the extent and frequency of his subjective symptoms to be not 
credible when compared with the medical records of treatment.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  Only minimal objective 
findings concerning varicose veins were noted on VA 
examinations in 1994 and 1996.  The varicose veins were 
described as mild and there was no functional impairment.  
Further, despite repeated visits, the VA outpatient treatment 
records are entirely negative for any complaints or findings 
concerning varicose veins.  In some cases such as this one, 
the absence of evidence is more weighty and persuasive and 
probative of certain facts than is the evidence that exists 
and what is said is less credible and significant than what 
is not said, the latter of which sometimes speaks volumes.

Accordingly, the Board concludes that the symptomatology 
shown by the medical evidence was adequately compensated by a 
10 percent disability rating and that an increased disability 
rating is not warranted.  38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7120 (1997).  The preponderance of the evidence is 
against assigning a higher rating for service-connected 
bilateral varicose veins prior to January 12, 1998.  Thus, 
the benefit of the doubt rule does not apply to this case.  
38 U.S.C.A. § 5107(b) (West 1991).


ii.  From January 12, 1998, forward

Under the criteria in effect after January 12, 1998, 
Diagnostic Code 7120 affords a 10 percent rating for 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent evaluation is assigned for varicose veins with 
persistent edema that is incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is warranted 
for varicose veins that are manifested by persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation is 
warranted for varicose veins involving symptoms of persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1999).  A note following the diagnostic 
code directs that the evaluations are for involvement of a 
single extremity.  Where more than one extremity is involved, 
each extremity is to be evaluated separately and combined 
under 38 C.F.R. § 4.25 (1999) using the bilateral factor 
under 38 C.F.R. § 4.26 (1999), if applicable. 

Under the old rating criteria, the Board finds that no 
greater than a 30 percent rating is warranted for bilateral 
varicose veins from January 12, 1998, forward.  On VA 
arteries and veins examination in August 1998, the veteran 
again complained of leg cramps on exertion.  Specifically, he 
stated that he was unable to stand for long periods of time 
because of severe leg cramps.  His subjective complaints were 
supported by the examiner's findings on examination.  For 
example, there was some board-like edema up to the middle 
third on both legs.  Although there were no specific findings 
of varicosities of the long saphenous, there was involvement 
of the superficial veins above and below the knee.  There was 
no involvement of the deep circulation.  A venous Doppler 
study of the right lower extremity revealed normal deep 
venous structure.  Therefore, resolving any doubt in the 
veteran's favor, the Board finds that the evidence supports 
the assignment of a 30 percent disability rating under the 
old rating criteria for moderately severe bilateral varicose 
veins.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 
7120.  While the evidence does support a 30 percent 
disability rating under the old rating criteria, the criteria 
for a 40 or 50 percent rating are not met.  There were no 
objective findings of marked distortion or sacculation or 
episodes of ulceration.

In the present case, the Board determines that the new 
criteria are more favorable to the veteran as he meets the 
criteria for a rating of 20 percent in each leg under this 
criteria on or after January 12, 1998.  The Board finds the 
1998 examiner's findings of board-like edema up to the middle 
third on both legs to be comparable with persistent edema.  
The examiner also noted scaly skin on both legs.  Again, 
resolving any doubt in the veteran's favor, the Board finds 
that the evidence supports the assignment of a 20 percent 
disability rating for the right and left legs, respectively, 
under the new rating criteria.  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.104, Diagnostic Code 7120 (1999).  A 40 percent rating is 
not warranted under this criteria as there have been no 
complaints or findings of ulceration.



ORDER

Having found the claim not well grounded, entitlement to 
service connection for a skin disorder, including as a result 
of exposure to Agent Orange, is denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for hyperopic astigmatism 
and presbyopia and residuals of eye trauma, acute 
conjunctivitis, is reopened.

Entitlement to service connection for hyperopic astigmatism 
and presbyopia and residuals of eye trauma, acute 
conjunctivitis, is denied.

New and material evidence was not presented, and entitlement 
to service connection for hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a hemorrhoidectomy with 
rectal polyps is denied.

Entitlement to a disability rating of 30 percent, and not 
higher, is granted for service-connected PTSD, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral varicose veins, 
postoperative, prior to January 12, 1998, is denied.

Entitlement to a disability rating of 20 percent, and not 
higher, is granted for varicose veins of the right leg 
subsequent to January 12, 1998, subject to the applicable 
criteria governing the payment of monetary benefits.


Entitlement to a disability rating of 20 percent, and not 
higher, is granted for varicose veins of the left leg 
subsequent to January 12, 1998, subject to the applicable 
criteria governing the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

